[Cite as State v. Howard, 2015-Ohio-158.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :     CASE NO. CA2014-04-091

                                                  :            OPINION
   - vs -                                                       1/20/2015
                                                  :

THOMAS R. HOWARD,                                 :

        Defendant-Appellant.                      :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2013-12-2047



Michael T. Gmoser, Butler County Prosecuting Attorney, Lina N. Alkamhawi, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Brandabur & Bowling Co., L.P.A., Jeffrey W. Bowling, 315 South Monument Avenue,
Hamilton, Ohio 45011, for defendant-appellant



        HENDRICKSON, J.

        {¶ 1} Defendant-appellant, Thomas R. Howard, appeals from his sentence in the

Butler County Court of Common Pleas for theft from an elderly person or disabled adult. For

the reasons set forth below, we affirm in part, reverse in part, and remand for further

proceedings.

        {¶ 2} Appellant was indicted on January 29, 2014, on one count of forgery in violation
                                                                      Butler CA2014-04-091

of R.C. 2913.31(A)(3), a felony of the fifth degree, and on one count of theft from an elderly

person or disabled adult in violation of R.C. 2913.02(A)(1) and (B)(3), a felony of the fourth

degree. The charges arose out of allegations that appellant took $5,480 from his elderly

victim, Margaret Elieff, without her consent.

       {¶ 3} On February 24, 2014, appellant pled guilty to theft from an elderly person or

disabled adult, and the state dismissed the forgery charge. A sentencing hearing was held

on March 24, 2014, at which time the trial court imposed an 18-month prison term and

ordered restitution in the amount of $5,480. The trial court was silent as to whether court

costs would be imposed. On March 26, 2014, the trial court issued its Judgment Entry of

Conviction and, within its entry, ordered appellant to pay court costs.

       {¶ 4} Appellant timely appealed, raising two assignments of error.

       {¶ 5} Assignment of Error No. 1:

       {¶ 6} THE TRIAL COURT ERRED TO THE PREJUDICE OF [APPELLANT] WHEN

IT ORDERED FINANCIAL SANCTIONS WITHOUT CONSIDERING APPELLANT'S ABILITY

TO PAY SAID SANCTION.

       {¶ 7} In his first assignment of error, appellant contends the trial court erred by

imposing court costs in its sentencing entry without notifying him that it was imposing costs

during the sentencing hearing. Appellant contends that by failing to inform him at the

sentencing hearing that the court was imposing such costs, the court denied him the

opportunity to present evidence about his inability to pay the sanction. The state concedes

that the trial court failed to inform appellant at the sentencing hearing that it was imposing

court costs.

       {¶ 8} In State v. Joseph, 125 Ohio St.3d 76, 2010-Ohio-954, the Ohio Supreme Court

held that a trial court errs by imposing court costs in its sentencing entry when it failed to

impose those costs in open court at the sentencing hearing. Id. at ¶ 22. When such an error
                                                -2-
                                                                         Butler CA2014-04-091

occurs, the remedy is to remand for the limited purpose of allowing the defendant to move

the court for a waiver of payment of court costs. Id. at ¶ 22-23.

       {¶ 9} Upon review of the transcript, it is clear that the trial court did not impose court

costs during the sentence hearing. As a result, appellant suffered harm in that he was

denied the opportunity to claim indigency and seek a waiver of those costs before the trial

court. Id.; State v. Simmonds, 12th Dist. Clermont No. CA2011-05-038, 2012-Ohio-1479, ¶

37. Appellant's first assignment of error is, therefore, sustained, and his sentence is reversed

and remanded for the limited purpose of imposing court costs in accordance with the

Supreme Court's holding in Joseph.

       {¶ 10} Assignment of Error No. 2:

       {¶ 11} THE COURT ABUSED ITS DISCRETION WHEN IT SENTENCED

[APPELLANT] TO EIGHTEEN MONTHS INCARCERATION.

       {¶ 12} In his second assignment of error, appellant argues the trial court abused its

discretion in sentencing him to 18 months in prison and three years of postrelease control.

Appellant has not, however, provided any specific argument or citation to authority or the

record in support of his claim.

       {¶ 13} App.R. 12(A)(2) provides that an appellate court "may disregard an assignment

of error presented for review if the party raising it fails to identify in the record the error on

which the assignment of error is based or fails to argue the assignment separately in the

brief, as required under App.R. 16(A)." In turn, App.R. 16(A)(7) requires an appellant's brief

to include an argument containing the appellant's contentions with respect to each

assignment of error presented for review and "the reasons in support of the contentions, with

citations to the authorities, statutes, and parts of the record on which appellant relies."

       {¶ 14} Because appellant failed to cite to any legal authority, to cite any portion of the

record, or to present any specific argument with respect to his contention that the trial court
                                               -3-
                                                                      Butler CA2014-04-091

abused its discretion in imposing his sentence, we disregard the second assignment of error

for his failure to comply with App.R. 12(A)(2) and App.R. 16(A)(7). See State v. Lattire, 12th

Dist. Butler No. CA2004-01-005, 2004-Ohio-5648, ¶ 40; State v. Watson, 126 Ohio App.3d

316, 321 (12th Dist.1998).

       {¶ 15} Appellant's second assignment of error is, therefore, overruled.

       {¶ 16} Judgment affirmed in part, reversed in part, and this cause remanded for further

proceedings consistent with this opinion.


       RINGLAND, P.J., and PIPER, J., concur.




                                             -4-